Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 objected to because of the following informalities:  There are two claims numbered claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (first listed), 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 9 (first listed) recites “the strut has a thickness that is less than the thickness of the strut valve.” Not clear if the thickness refers to a thickness of the material or the total thickness of the object. Does the thickness refer to the layer of skin thickness of the strut or of the valve? 
Claim 10 is dependent upon two claims listed as claim 9. Not clear which claim limitations claim 10 is dependent upon. Claim 10 is best understood as dependent upon second listed claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 4, 5, 7, 8, 9 (first listed), 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ocean Rodeo Bladder Replacement Guide, https://www.youtube.com/watch?v=Q-BvHWCbUsc, 7/2010, the NPL reference.
In regards to claim 1, the NPL discloses a method of loading a bladder into an outer envelope of an inflatable kite, comprising: 
5inserting the bladder through a valve opening in a portion of the outer envelope of the inflatable kite until a valve of the bladder is positioned in the valve opening (seen in figure below, bladder inserted into opening, until valve is positioned in the opening,  the bladder is stopped with the valve in the opening in the second figure, NOTE the opening is used for inserting a bladder and valve and considered as a valve opening).


    PNG
    media_image1.png
    592
    990
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    354
    1045
    media_image2.png
    Greyscale


In regards to claim 2, the NPL discloses the method of Claim 1, wherein the inserting of the bladder is accomplished by securing a line to a remote end of the bladder and using the line to draw the bladder through the valve 10opening (seen in figure, bladder, leading edge tube and line attached).  

    PNG
    media_image3.png
    604
    945
    media_image3.png
    Greyscale


In regards to claim 4, the NPL the method of Claim 2, wherein the portion of the outer envelope is a leading edge tube (as seen in the figure below), the leading edge tube tapering to a point at a trailing edge, with a line opening, through which the line exits the leading edge tube, positioned at the trailing edge (as seen in the figure below).

    PNG
    media_image4.png
    430
    1285
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    516
    815
    media_image5.png
    Greyscale



In regards to claim 5, the NPL the method of Claim 4, wherein the trailing edge of the leading edge tube is covered by a fairing end cap (seen in figure above, end cap while being folded over, NOTE the term cap is defined as an overlapping or covering structure).

In regards to claim 7, the NPL the method of Claim 2, wherein the portion of the outer envelope is a strut, the strut 30tapering to a point at a trailing edge (as seen in figure above), with a line opening, through which the line exits the strut, 11positioned at the trailing edge (seen above in figure for the endcap, opening and in which line extends, at trailing edge/end).

    PNG
    media_image6.png
    415
    1204
    media_image6.png
    Greyscale


In regards to claim 8, the NPL the method of Claim 7, wherein the trailing edge of the strut is covered by a fairing end cap (seen in figure above, end cap while being folded over, NOTE the term cap is defined as an overlapping or covering structure).  

In regards to claim 9, the NPL the method of Claim 2, wherein the line undergoes a change of direction (the line in the figure above is used to pull the bladder into the outer envelope and pull the bladder out of the envelope). 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over the NPL reference.
In regards to claim 59, the NPL discloses the method of Claim 6, but does not expressly disclose: wherein the strut has a thickness that is less than the thickness of the strut valve. However, it would have been to provide that the strut has a thickness that is less than the thickness of the strut valve in order to reduce the weight of the kite skin while keep the valve thickness for strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 3, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose different kite shapes and inflated kites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642